DETAILED ACTION
This office action is in response to the RCE filed on 06/30/2021.
Claims 1-25 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 15-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Korthikanti (U.S. Patent Application Publication 2018/0189227) in view of Fowers (U.S. Patent Application Publication 2018/0341484).
Regarding claims 1, 10, 19, and 23, Korthikanti discloses a matrix processor, comprising: a memory to store a matrix operand and a strided read sequence [paragraphs 0037, 0061, 0068, 0080, 0091-0092; a matrix operand and a strided read sequence of operations are stored in memory], wherein: the matrix operand is stored out of order in the memory [paragraphs 0013, 0059; matrix data is stored out of order with respect to how certain complex operations need the order to be stored in order to operate on it]; and the strided read sequence comprises a sequence of read operations to read the matrix operand in a correct order from the memory [paragraphs 0092, 0093; the strided read operations are used to read a matrix operand in a correct order from the memory]; control circuitry to receive a first instruction to be executed by the matrix processor, wherein the first instruction is to instruct the matrix processor to perform a first operation on the matrix operand [paragraphs 0013, 0059, 0093, 0101; the system receives and execute complex matrix instructions such as convolutions, multiplications, and multi-level dimension shuffles]; read circuitry to read the matrix operand from the memory based on the strided read sequence [paragraphs 0013, 0059, 0091-0093, 0101; a strided read sequence is used to retrieve the matrix from memory in the order required by the complex matrix instruction]; and execution circuitry to execute the first instruction by performing the first operation on the matrix operand [paragraphs 0013, 0059, 0091-0093, 0101; the complex instruction is executed using the reordered matrix data].
Korthikanti does not explicitly disclose that the instruction comprises an opcode to identify the first operation and an operand identifier to identify the matrix operand. However, 
Regarding claims 2, 11, 20, and 24, Korthikanti discloses the matrix processor of Claim 1, wherein the sequence of read operations comprises one or more of: a strided read operation to read the memory at a strided memory address, wherein the strided memory address is offset from a preceding memory address by a stride offset; or a banded read operation to read the memory at one or more sequential memory addresses following the preceding memory address [paragraphs 0091-0093; the read operations comprise strided read accesses].
Regarding claims 3, 12, 21, and 25, Korthikanti discloses the matrix processor of Claim 1, wherein the read circuitry to read, from the memory, the matrix operand identified by the operand identifier in the first instruction is further to: read the matrix operand from the memory via a plurality of iterations of read operations, wherein: each iteration of read operations begins at a corresponding starting memory address of the memory; the strided read sequence is at least partially performed in each iteration of read operations; and the corresponding starting memory address is incremented by a superstride offset between the plurality of iterations of read operations [paragraphs 0093, 0099, 0106; the dimension shuffle operation can include multiple iterations and can also include multiple dimensions of multiple iterations starting at different offsets].
Regarding claims 4 and 13, Korthikanti discloses the matrix processor of Claim 3, wherein the read circuitry to read the matrix operand from the memory via the plurality of iterations of read operations is further to: continuously perform the plurality of iterations of read operations until a predetermined number of read operations has been performed [paragraphs 0098-0099; the read operations are performed until the operation is complete].
Regarding claims 6 and 15, Korthikanti discloses the matrix processor of Claim 1, wherein the control circuitry is further to receive a second instruction to be executed by the matrix processor, wherein the second instruction is to be received before the first instruction, and wherein the second instruction is to instruct the matrix processor to program the strided read sequence into the memory [paragraphs 0061, 0068; the dimension shuffle operation is performed using operations that are stored in memory; the storage of those operations can be done using software instructions].
Regarding claims 7 and 16, Korthikanti discloses the matrix processor of Claim 6, wherein: the matrix operand comprises a plurality of dimensions arranged in a first order; the plurality of dimensions is arranged in the memory in a second order different from the first order; and the strided read sequence is programmed to perform a dimension shuffle operation to reorder the plurality of dimensions from the second order to the first order [paragraphs 0060, 0091-0093; the system performs a dimension shuffle operation to rearrange multi-dimensional data].
Regarding claims 8 and 17, Korthikanti discloses the matrix processor of Claim 6, wherein: the matrix operand is stored in the memory at a plurality of non-contiguous memory addresses; and the strided read sequence is programmed to perform a slicing operation to extract the matrix operand from the memory at the plurality of non-contiguous memory addresses 
Regarding claims 9 and 18, Korthikanti discloses the matrix processor of Claim 1, wherein the memory comprises: a first memory to store the matrix operand; and a second memory to store the strided read sequence [paragraphs 0037, 0061, 0068, 0080, 0091-0092; a matrix operand and a strided read sequence of operations are stored in memory].
Claims 5, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Korthikanti in view of Fowers and Werner (U.S. Patent Application Publication 2017/0097884).
Regarding claims 5, 14, and 22, Korthikanti does not explicitly disclose the use of a handle ID generated by a previous instruction to reference the matrix used by the operations. However, Werner discloses [paragraphs 0026, 0053-0054] such a technique for more efficiently accessing matrix operands in systems such as Korthikanti. The use of this technique in Korthikanti would therefore have been obvious.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183